USCA11 Case: 21-11526    Date Filed: 10/15/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11526
                Non-Argument Calendar
                ____________________

MICHAEL R. ATRAQCHI,
IRENE S. ATRAQCHI,
                                         Plaintiffs-Appellants,
versus
UNITED STATES OF AMERICA,
BARACK OBAMA,
MICHELLE OBAMA,
SHIRLEY SVENSON,
MUMTAZ FARGO, et al.,


                                        Defendants-Appellees.
USCA11 Case: 21-11526         Date Filed: 10/15/2021      Page: 2 of 4




2                       Opinion of the Court                  21-11526

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
             D.C. Docket No. 8:21-cv-00956-MSS-JSS
                    ____________________

Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
      Pro se plaintiffs Michael and Irene Atraqchi appeal the sua
sponte dismissal of their 18 U.S.C. § 2520 in forma pauperis com-
plaint and motion for a temporary restraining order and prelimi-
nary injunction against the United States of America, Barack and
Michelle Obama, Wells Fargo Bank, George W. Bush, Jimmy
Carter, Bill and Hillary Clinton, First United Methodist Church,
and hundreds of other defendants. The Atraqchis argue that the
district court abused its discretion in dismissing their action as friv-
olous when, according to them, there is an arguable basis in both
law and fact that defendants have formed a “Death Cult” for the
purpose of “impos[ing] religious inquisition upon them.”
       District courts have discretion to dismiss frivolous in forma
pauperis complaints at any stage of the proceedings. 28 U.S.C.
§ 1915(e)(2)(B)(i). An in forma pauperis complaint is “frivolous”
when it appears that the plaintiff “has little or no chance of suc-
cess.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). A district
court may conclude that the plaintiff has little or no chance of
USCA11 Case: 21-11526         Date Filed: 10/15/2021     Page: 3 of 4




21-11526                Opinion of the Court                         3

success where the allegations are “clearly baseless,” “fanciful,” “fan-
tastic,” “delusional,” or without “an arguable basis either in law or
in fact.” Denton v. Hernandez, 504 U.S. 25, 31, 32–33 (1992). We
review such determinations for abuse of discretion. Id. at 33.
     In their complaint, the Atraqchis assert that the defendants
have—
       illegally wiretapp[ed] their telephone and [conducted]
       electronical surveillances of their Hotels room in the
       State of Florida, Tampa area, on the train, buses, res-
       taurants, stores, on the streets, hospitals and doctors’
       offices, and elsewhere and even from the White
       House, for the purpose of isolating and criminating
       the Plaintiffs and impose religious inquisition upon
       them, homosexualize, rape, blackmail, and procure
       them into a field of interception of illegal wire com-
       munications where they will be forced to commit
       crime against humanity, . . . and convert them to Bap-
       tist and/or Methodist sect of Christianity from being
       Muslims, other religions and Christian denomina-
       tions in violation of the law and U.S. Constitution.
       On appeal, they assert that “an individual by the name of
Dylann Roof prevented [the Atraqchis’ murder by the death cult]
and saved the Atraqchis lives by executing the nine co-conspirators
at the basement of the Emanuel AME Church in Charleston, SC.”
They also accuse the defendants of “[r]aping [their] daughters and
prostituting them and forcing them to blame their [p]arents for the
crime.”
USCA11 Case: 21-11526         Date Filed: 10/15/2021      Page: 4 of 4




4                       Opinion of the Court                  21-11526

        Here, the district court did not abuse its discretion in dis-
missing the in forma pauperis actions as “frivolous” under
§ 1915(e)(2)(B)(i). The Atraqchis’ allegations were clearly baseless,
fanciful, fantastic, delusional, or lacking any arguable basis in either
law or fact. See Denton, 504 U.S. at 31–33. The Atraqchis therefore
had little or no chance of success. As such, it was within the district
court’s discretion to dismiss the complaint and to deny the motion
for a temporary restraining order and preliminary injunction sua
sponte. Accordingly, we affirm.
       AFFIRMED.